              Case 1:20-mj-00123-BAM Document 4 Filed 11/04/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant United States Attorney                                   FILED
 3 501 I Street, Suite 10-100                                                Nov 04, 2020
   Sacramento, CA 95814

                                    SEALED
                                                                          CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                            EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11               United States of America           CASE NO.      1:20-mj-0123-BAM

12                                                  SEALING ORDER
                            v.
13                                                  UNDER SEAL
              GARRETT SCOTT WHEELEN
14             (date of birth XX/XX/1990)

15

16

17                                             SEALING ORDER
18         Upon Application of the United States of America and good cause having been shown,
19         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,
20 SEALED until further order of this Court.
21
     Dated:          11/4/2020
22
                                                      Hon. Barbara A. McAuliffe
23                                                    U.S. MAGISTRATE JUDGE

24

25

26

27

28

     SEALING ORDER
